THE following amended decree in the aboye case, reported ante p. 49, was accidentally omitted:
Slidell, C. J.
The opinions of the Judges respectively remain unchanged, except as to the propriety of the reservation added to the judgment of affir-mance, by way of amendment.
It is therefore ordered that the application for re hearing be dismissed.
It is further ordered, that the judgment in this cause by this court rendered on the 23d of January last, be amended so as to read as follows:
It is therefore decreed, that the judgment of the District Court be affirmed, with costs, without any prejudice to any right of action the said Duncan may have for damages for the breach by said Labouisse, of the alleged formal agreement between said Labouisse and said Duncan, mentioned in the petition.